
	

113 HR 5798 IH: Stability for Service Members Act
U.S. House of Representatives
2014-12-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5798
		IN THE HOUSE OF REPRESENTATIVES
		
			December 4, 2014
			Mr. Fincher (for himself and Mr. Heck of Washington) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To provide for a one-year extension of the extended period of protections for members of uniformed
			 services relating to mortgages, mortgage foreclosure, and eviction under
			 the Servicemembers Civil Relief Act.
	
	
		1.Short titleThis Act may be cited as the Stability for Service Members Act.2. One-year extension of extended period of protections for members of uniformed services relating to
			 mortgages, mortgage foreclosure, and eviction under Servicemembers Civil
			 Relief ActSection 710(d) of the Honoring America’s Veterans and Caring for Camp Lejeune Families Act of 2012
			 (Public Law 112–154; 126 Stat. 1208; 50 U.S.C. App. 533 note) is amended—
			(1)in paragraph (1), by striking December 31, 2014 and inserting December 31, 2015; and
			(2)in paragraph (3), by striking January 1, 2015 and inserting January 1, 2016.
			
